Case 1:20-cv-24800-UU Document 20 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-24800-Ungaro/Reid

  UNITED STATES OF AMERICA,              )
                                         )
           Plaintiff,                    )
                                         )
           v.                            )
                                         )
  JAN STROMME,                           )
                                         )
           Defendant.                    )
  _______________________________________)

     UNITED STATES OF AMERICA’S MOTION TO AMEND FINAL JUDGMENT

        The United States of America, pursuant to Federal Rule of Civil Procedure 59(e),

 respectfully moves this Court to amend the final judgment entered against Jan Stromme. On

 January 25, 2021, the Court granted the United States of America’s motion for final default

 judgment. (Dkt. 18). In that order, the Court directed that final judgment be entered against Mr.

 Stromme “in the amount of $189,554.47 as of January 14, 2021, plus interest and statutory

 additions.” (Dkt. 18 at 4). The same day, the Court entered final judgment “for Plaintiff United

 States of America and against Defendant Jan Stromme.” (Dkt. 19 at 1). However, the final

 judgment neglected to include the money amount of the judgment.

        “Rule 59(e) is the proper mechanism for seeking to amend a judgment to include explicit

 recitation of the monetary amount of the judgment.” Sequip Participações S.A., No. 15-23737-

 MC-LENARD/GOODMAN, 2019 WL 8301064, at *4 (S.D. Fla. Feb. 26, 2019); Mitra v. Glob.

 Fin. Corp., No. 08–80914–CIV, 2009 WL 2423104, at *1 (S.D. Fla. Aug. 6, 2009) (“Rule 59 is

 the proper procedural mechanism to obtain a more complete and explicit recitation in the final

 judgment of the monetary amount of a judgment.”). Moreover, “Rule 59(e) is particularly

 appropriate here to prevent a manifest injustice—it would be manifestly unjust for [the United
                                                 1
Case 1:20-cv-24800-UU Document 20 Entered on FLSD Docket 02/18/2021 Page 2 of 2




 States] to be unable to enforce the Final Judgment due to the Court’s failure to specify the

 monetary amount of the judgment.” Sequip, 2019 WL 8301064, at *4. Therefore, the United

 States moves to amend the final judgment (Dkt. 19) to include a monetary award of

 “$189,554.47 as of January 14, 2021, plus interest and statutory additions,” in conformity with

 the order granting final judgment (Dkt. 18).

                                Local Rule 7.1(a)(3) Certification

        Following the Court’s entry of final judgment, counsel for Mr. Stromme contacted

 counsel for the United States. Pursuant to Local Rule 7.1(a)(3), counsel for the United States

 conferred with counsel for Mr. Stromme, who does not oppose the motion.


       Dated: February 18, 2021                       Respectfully Submitted,

                                                      David A. Hubbert
                                                      Acting Assistant Attorney General

                                                      Jeremy A. Rill
                                                      Jeremy A. Rill
                                                      Special Bar No. A5502675
                                                      Fla. Bar No. 124485
                                                      Jeremy.A.Rill@usdoj.gov
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 14198
                                                      Washington, D.C. 20044
                                                      202-307-0513 (v)
                                                      202-514-4963 (f)
                                                      Attorney for the United States

                                                      Of Counsel:

                                                      Ariana Fajardo Orshan
                                                      United States Attorney
                                                      Southern District of Florida




                                                 2
